Blackeord, J.
Indictment against Finch for knowingly-suffering his horse to be run in a horse race along a public highway. Plea, not guilty, and judgment for the State.
The indictment in this case is defective, as the day of the month and the year when the offense is alleged to have been committed, are expressed in figures and not in words at length. This seems to be a slight objection, but the law on the subject is believed to be settled. 1 Chitt. Crim Law, 176. Indictments are not within the operation of the statutes of amendments. Id., 297.
Per Ouriam.—The judgment is reversed. To be certified, &c.